Citation Nr: 0914512	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  08-02 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1975 to September 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

Service connection for a low back disorder is the only issue 
that is properly before the Board.  The Veteran filed a 
procedurally-correct substantive appeal as to that issue in 
January 2008.  After the RO issued a rating decision in 
January 2008 which denied service connection for diabetes 
mellitus and glaucoma, the Veteran filed a substantive appeal 
form as to those issues.  The RO properly treated the 
submission as a notice of disagreement; those issues are not 
currently before the Board.   

In his January 2008 substantive appeal, the Veteran requested 
a Board hearing, which he withdrew in a September 2008 
letter.  There are no outstanding hearing requests.   


FINDING OF FACT

The competent medical evidence does not show the Veteran 
incurred a back injury in service; the Veteran has not been 
diagnosed with a current low back disorder.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in May 2007.  In that letter, 
the RO advised the Veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the Veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the Veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
Veteran and which portion VA would attempt to obtain on 
behalf of the Veteran.  

In the correspondence dated in May 2007, the RO also informed 
the Veteran that when service connection is granted, a 
disability rating and effective date of the award is 
assigned.  The RO explained how the disability rating and 
effective date are determined.  The Board finds that in 
issuing this letter, the RO has satisfied the requirements of 
Dingess/Hartman.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board's duty to assist requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A (d); 38 C.F.R.       § 
3.159(c)(4), see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The duty to provide a medical examination or obtain 
a medical opinion arises only if, among other things, the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but indicates that the claimed disability or symptoms may be 
associated with an established event, injury or disease in 
service or with another service-connected disability.  Id. 
Whether a Veteran's claim that he suffered an event, injury, 
or disease in service is credible is a determination that the 
Board must make.  McLendon, 20 Vet. App. 79, 82 (2006).  

Here, the Veteran was not provided with a VA medical 
examination for his claimed low back condition.  The Board 
does not find that the failure to provide an examination for 
this condition is remandable error.  For reasons explained 
more fully below, there is no credible evidence that the 
Veteran experienced an in-service injury or suffers from a 
current low back disability attributable to in-service 
events. Thus, VA had no duty to provide a medical examination 
for the claimed condition, and the failure to do so is not a 
breach of its duty to assist.  

The RO obtained the Veteran's service treatment records, VA 
medical center (VAMC) treatment notes and private medical 
records from Hennepin County Medical Center and Unity 
Hospital, among others.  After records were requested, 
several private medical facilities submitted letters stating 
that they did not have medical records pertaining to the 
Veteran.  The Veteran has not made the RO or the Board aware 
of any other obtainable evidence relevant to his appeal, and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.  

Legal Criteria

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.  § 3.303(d).  "Generally, to 
prove service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999). 

Analysis

The Veteran claims that he injured his back while he was at 
"jump school" in Fort Benning, Georgia.  In a May 2007 
statement, the Veteran reported that he has a number of 
doctors for his back condition, which is getting worse.    

There is no evidence of treatment for an injury of any kind 
in the Veteran's service treatment records.  A report of a 
March 1975 enlistment examination shows the Veteran's spine 
appeared normal at that time.  In a report of medical history 
prepared by the Veteran in conjunction with that examination, 
the Veteran indicated that he did not suffer from recurrent 
back pain.  The report of a July 1975 examination is also 
negative for back complaints.  It appears that a report of 
the Veteran's separation examination has not been associated 
with the claims file.  However, as discussed below, even if 
his separation examination report had contained back 
complaints, the record does not show that the Veteran 
presently has a diagnosed back disability.    

A VAMC treatment note dated in October 2007 shows that "back 
pain" is included in a computerized problem list kept at the 
VAMC.  However, VAMC treatment notes themselves do not show 
that the Veteran sought treatment for back pain.  Private 
treatment notes from Hennepin County Medical Center and Unity 
Hospital also do not show that the Veteran sought treatment 
for low back pain.  These records primarily pertain to the 
Veteran's renal disease and transplant.  A June 2005 
treatment note from Hennepin County Medical Center shows that 
the Veteran complained of back pain at the site of the renal 
transplant, which had been performed one month earlier.  

The Veteran stated that he believes a claimed injury in 
service caused a current low back problem.  The Board has 
considered the Veteran's statement concerning the nature and 
etiology of his back condition.  Without medical training, 
laypersons, such as the Veteran, are not competent to comment 
on medical matters such as date of onset or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  There are 
circumstances where lay evidence may be competent and 
sufficient to establish a diagnosis or medical etiology of a 
condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).  Here, however, clinical testing and 
expertise are required to diagnose and determine the etiology 
of back conditions.  The Veteran's statement offered in 
support of his claim is not competent medical evidence and 
does not serve to establish a medical nexus.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
Board must deny the claim.  38 U.S.C.A. § 5107(b) (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 

ORDER

Service connection for a low back disorder is denied. 




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


